                                                                 Federal Register / Vol. 84, No. 214 / Tuesday, November 5, 2019 / Presidential Documents                                 59709

                                                                                                    Presidential Documents



                                                                                                    Executive Order 13897 of October 31, 2019

                                                                                                    Improving Federal Contractor Operations by Revoking Execu-
                                                                                                    tive Order 13495

                                                                                                    By the authority vested in me as President by the Constitution and the
                                                                                                    laws of the United States of America, including the Federal Property and
                                                                                                    Administrative Services Act, 40 U.S.C. 101 et seq., and in order to promote
                                                                                                    economy and efficiency in Federal Government procurement, it is hereby
                                                                                                    ordered as follows:
                                                                                                    Section 1. Revocation of Prior Order. Executive Order 13495 of January
                                                                                                    30, 2009 (Nondisplacement of Qualified Workers Under Service Contracts),
                                                                                                    which requires that successor Federal contractors in certain circumstances
                                                                                                    offer a right of first refusal of employment to employees employed under
                                                                                                    the predecessor contract, is hereby revoked.
                                                                                                    Sec. 2. Agency Implementation. The Secretary of Labor (Secretary), the Fed-
                                                                                                    eral Acquisition Regulatory Council, and heads of executive departments
                                                                                                    and agencies shall, consistent with law, promptly move to rescind any
                                                                                                    orders, rules, regulations, guidelines, programs, or policies implementing
                                                                                                    or enforcing Executive Order 13495.
                                                                                                    Sec. 3. Enforcement. The Secretary shall terminate, effective immediately,
                                                                                                    any investigations or compliance actions based on Executive Order 13495.
                                                                                                    Sec. 4. General Provisions. (a) Nothing in this order shall be construed
                                                                                                    to impair or otherwise affect:
                                                                                                      (i) the authority granted by law to an executive department, agency, or
                                                                                                      the head thereof; or
                                                                                                      (ii) the functions of the Director of the Office of Management and Budget
                                                                                                      relating to budgetary, administrative, or legislative proposals.
                                                                                                      (b) This order shall be implemented consistent with applicable law and
                                                                                                    subject to the availability of appropriations.
khammond on DSKJM1Z7X2PROD with PRESDOC8




                                                                     Case 3:19-cv-00221-TMB Document 5-5 Filed 11/14/19 Page 1 of 2 Exhibit E
                                           VerDate Sep<11>2014   16:55 Nov 04, 2019   Jkt 250001   PO 00000   Frm 00001   Fmt 4790   Sfmt 4790   E:\FR\FM\05NOE0.SGM   05NOE0
                                                                                                                          EXHIBIT D                                             Page 1 of 2
                                                59710            Federal Register / Vol. 84, No. 214 / Tuesday, November 5, 2019 / Presidential Documents

                                                                                                      (c) This order is not intended to, and does not, create any right or benefit,
                                                                                                    substantive or procedural, enforceable at law or in equity by any party
                                                                                                    against the United States, its departments, agencies, or entities, its officers,
                                                                                                    employees, or agents, or any other person.




                                                                                                    THE WHITE HOUSE,
                                                                                                    October 31, 2019.


                                                [FR Doc. 2019–24288
                                                Filed 11–4–19; 11:15 am]
                                                Billing code 3295–F0–P
khammond on DSKJM1Z7X2PROD with PRESDOC8




                                                                                                                                                                                              Trump.EPS</GPH>




                                                                      Case 3:19-cv-00221-TMB Document 5-5 Filed 11/14/19 Page 2 of 2 Exhibit E
                                           VerDate Sep<11>2014   16:55 Nov 04, 2019   Jkt 250001   PO 00000   Frm 00002   Fmt 4790   Sfmt 4790   E:\FR\FM\05NOE0.SGM   05NOE0
                                                                                                                                                                                Page 2 of 2
